               Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 1 of 10




 1   MATTHEW M. GRIGG, SBN 195951
       mmg@grigglegal.com
 2   LAW OFFICES OF MATTHEW M. GRIGG
 3
     1700 N. Broadway, Ste. 360
     Walnut Creek, CA 94596
 4   510-703-4576
 5   Co-Counsel for Plaintiff/Counter-Defendant Alan Strickland
 6

 7

 8       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
 9

10   ALAN STRICKLAND, et al.,           )              Case No.: 20-cv-000981-YGR
                                        )
11
                  Plaintiffs,           )              PLAINTIFF/COUNTER-DEFENDANT
12   v.                                 )              ALAN STRICKLAND’S MOTION TO
                                        )              DISMISS COUNTERCLAIMS
13   MASAI UJIRI, et al.                )
14
                                        )              Date: November 17, 2020
                   Defendants,          )              Time: 2:00 p.m.
15   __________________________________ )              Via: Zoom
                                        )              Judge: Hon. Yvonne Gonzalez Rogers
16   and Related Counteraction.         )
17
                                        )

18                                      NOTICE OF MOTION & MOTION
19           To Defendant-Counterclaimant Masai Ujiri, his attorneys, and all other interested parties:
20   Please take notice that, on November 17, 2020, at 2 p.m., Plaintiff/Counter-Defendant Deputy
21   Alan Strickland will request dismissal of Mr. Ujiri’s counterclaims because each fails to state a
22   claim for which relief may be granted under FRCP 12(b)(6). The Court’s scheduling notes state
23   any hearing will be conducted via the Zoom link on Judge Gonzalez Rogers’ home page.
24           This Motion is based on this Notice of Motion & Motion, the Memorandum of Points and
25   Authorities that follows, the counterclaim and exhibits thereto, matters judicially noticeable, and
26   such other matters as the Court may allow.
27

28



     Strickland, et al., v. Ujiri, et al..                                    Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss           1
                Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 2 of 10




 1                             MEMORANDUM OF POINTS & AUTHORITIES
 2                                               I. Introduction
 3           As the decisive game of the 2019 NBA Finals was ending, Masai Ujiri lacked the security
 4   credentials necessary for court access. He twice tried to barge past courtside security anyway.
 5   When Deputy Alan Strickland tried to slow him for a security check, Mr. Ujiri swatted his hand
 6   away and tried to shoulder his way past. To prevent the security breach, Deputy Strickland
 7   ultimately had to shove him in the chest. Mr. Ujiri nonetheless again tried to barge past without
 8   permitting inspection of even the invalid security credential he did possess. Deputy Strickland thus
 9   had to shove him again to prevent the security breach. Predictably, neither open-handed shove to
10   Mr. Ujiri’s chest caused any injury. But Mr. Ujiri then decided to assault Deputy Strickland
11   anyway.
12           Apparently for public relations reasons, Mr. Ujiri now asserts an assortment of false
13   allegations in counterclaims. Though Mr. Ujiri’s counterclaims are substantively frivolous, they
14   also are untenable as a matter of pleading:
15          ➢    Under governing law, Mr. Ujiri’s state law counterclaims (“assault,” “battery,” and
16               “intentional infliction of emotional distress”) must be dismissed because Mr. Ujiri does
17               not allege compliance with the Tort Claims Act’s claim presentation requirement.
18          ➢    Qualified immunity mandates dismissal of Mr. Ujiri’s Fourth Amendment claim
19               because: (1) Mr. Ujiri’s allegations and exhibits confirm the absence of any plausible
20               notion of unconstitutional force, and (2) even assuming a rights violation for argument’s
21               sake, clearly established law did not place Deputy Strickland’s particularized conduct’s
22               purported unconstitutionality “beyond debate.”
23           Because amendment could not salvage Mr. Ujiri’s counterclaims, they should be dismissed
24   without leave to amend.
25                                 II. Standards Governing Motions To Dismiss
26           “A motion to dismiss a counterclaim brought pursuant to Federal Rule of Civil Procedure
27   12(b)(6) is evaluated under the same standard as a motion to dismiss a complaint.” Swingless Golf
28   Club. Corp. v. Taylor, 679 F.Supp.2d 1060, 1066 (N.D. Cal. 2009).


     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss              2
               Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 3 of 10




 1           Dismissal thus is appropriate when a counterclaim “fails to state a claim upon which relief
 2   may be granted” – e.g., due to an affirmative defense. Fed. R. Civ. P. 12(b)(6); Sams v. Yahoo!
 3   Inc., 713 F.3d 1175, 1179 (9th Cir. 2013).
 4           While conducting this analysis, courts consider: (1) a counterclaim’s well-pleaded factual
 5   (but not conclusory) allegations, (2) counterclaim exhibits, and (3) matters judicially noticeable.
 6   See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012); Chavez v. U.S., 683 F.3d 1102, 1108 (9th
 7   Cir. 2012); Lee v. City of Los Angeles, 250 F.3d 668, 668-69 (9th Cir. 2001).
 8           The well-pleaded factual allegations “must be enough to raise a right to relief above the
 9   speculative level” such that the claim “is plausible on its face.” Bell Atlantic Corp. v. Twombly,
10   550 U.S. 544, at 555 (2007).
11                                           III. Facts & Allegations
12           On June 13, 2019, the Toronto Raptors defeated the Golden State Warriors at Oracle Arena
13   to clinch the NBA championship. Counterclaim, ¶10 (ECF Doc. 43, p. 15).
14           Alan Strickland, a uniformed Alameda County Sheriff’s Office deputy, was assigned to
15   provide security. Id., ¶¶14, 55. During the game’s final minutes, he was posted courtside next to a
16   private security official wearing an earpiece, coat and tie, badges, and a Warriors “Jason S.”
17   nametag. See, e.g., Exh. 1(b) at 3:51-3:59.1 He spent several minutes politely but firmly explaining
18   to people lacking gold armbands that they could not go past and onto the court, and apologizing for
19   the inconvenience. See generally Exh. 1(b).
20           When the game ended, Deputy Strickland saw Mr. Ujiri advancing toward the courtside
21   security checkpoint. Counterclaim, ¶13; Exh. 1(a) at 1:04-1:06; Exh. 1(b) at 5:07. To alert the
22   private security official, he pointed at Mr. Ujiri. Exh. 1(a) at 1:04. Mr. Ujiri was not wearing any
23   armband or even a lanyard with a credential on it. Id.; see also Exh. 1(b) at 5:06.2
24

25   1
       Mr. Ujiri attaches three different video excerpts to his counterclaims collectively as Exhibit 1. For
     ease of reference, Deputy Strickland will refer to them as Exh. 1(a) (arena video), Exh. 1(b) (body cam
26
     video), and Exh. 1(c) (short body cam video), corresponding to the order in which they appear on Mr.
27   Ujiri’s counsel’s linked website.

28
     2
      Though unnecessary for this motion’s resolution, the evidence would show that: (1) at that time, Mr.
     Ujiri needed a bright gold armband for court access, (2) that, after the stage had been erected for the

     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss              3
               Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 4 of 10




 1           The private security official spoke to Mr. Ujiri, explaining that he wanted to check his
 2   credentials “real quick.” Exh. 1(b) at 5:07-5:09; Exh. 1(a) at 1:05-107. But Mr. Ujiri completely
 3   ignored him and continued past. Exh. 1(b) at 5:07-5:11; Exh. 1(a) at 1:05-107.
 4           Mr. Ujiri now alleges he had a credential that allowed him to access “virtually” all parts of
 5   the arena. Counterclaim, ¶18. But he, tellingly, does not allege he possessed the credential
 6   necessary to pass by Deputy Strickland and the private security official to enter the court. See id.
 7           When Mr. Ujiri blew by the private security officer, Deputy Strickland directed Mr. Ujiri’s
 8   attention back to the private security official by pointing, and by instructing Mr. Ujiri to “Show
 9   him, show him!” – i.e., show the private security official credentials. Exh. 1(b) at 5:07-5:10.
10   Deputy Strickland also then tried to redirect Mr. Ujiri, by gently grabbing his right elbow with his
11   left hand’s fingertips. Exh. 1(b) at 5:09; Exh. 1(a) at 1:07-1:08.
12           But just as Mr. Ujiri had completely ignored the private security official, he completely
13   ignored Deputy Strickland’s words, gesture, and attempt at gentle physical guidance. Exh. 1(a) at
14   1:06-1:08. He swatted Deputy Strickland’s hand away and tried to barge past. Exh. 1(a) at 1:06-
15   108; see also Exh. 2 (Wiener Decl., ¶3); Counterclaim, ¶14. To prevent him from circumventing
16   security, Deputy Strickland thus shoved him, while unequivocally ordering him to “back the fuck
17   up!” Exh 1(b) at 5:10; Exh. 1(a) at 1:08.
18           Undeterred, Mr. Ujiri, again tried to barge past while claiming to be the Raptors’ president,
19   and while still refusing to show either Deputy Strickland or the private security official whatever
20   credential he possessed. Exh. 1(a) at 1:10-1:12. Deputy Strickland, who simultaneously was being
21   pulled backward by an unknown, shouting man, thus shoved him a second time. Exh. 1(a) at 1:11-
22   1:13.
23           Still – rather confer with the private security officer or Deputy Strickland, or even permit
24   them to inspect his credentials – Mr. Ujiri assaulted Deputy Strickland. Exh. 1(b) at 5:00; Exh. 1(a)
25   at 1:15. Mr. Ujiri then proceeded to celebrate and give an interview. Counterclaim, ¶2.
26

27

28   awards presentation, he would have needed a purple “Trophy Presentation” credential, and that (3) Mr.
     Ujiri had neither credential.

     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss              4
               Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 5 of 10




 1           Mr. Ujiri does not purport to have sustained any physical injury due to Deputy Strickland’s
 2   conscientious efforts to enforce security. See generally Counterclaim. He claims unspecified
 3   “emotional distress.” Id., ¶80.
 4
             IV. Mr. Ujiri’s Failure to Allege Compliance with California Claim Presentation
 5                Requirement Necessitates Dismissal of His State Law Counterclaims

 6           The California Tort Claims Act (CTCA) requires timely submission of a “tort claim” to a
 7   public entity prior to assertion of a California law-based personal injury claim against the entity or
 8   its employees in state or federal court. See Cal. Govt. Code §§ 905.2, 910, 911.2, 945.4, 950-950.2;
 9   Karim-Panahi v. Los Angeles Police Dept., 839 F. 2d 621 (9th Cir. 1988); State v. Superior Ct.
10   (Bodde), 32 Cal.4th 1234, 1245 (2004).
11           Because compliance with the claim presentation requirements is a prerequisite to suit, it is
12   an element of a state tort law-based cause of action. See id. Consequently, “[t]o state a tort claim
13   against a public employee, a plaintiff must allege compliance with the CTCA.” Hendon v.
14   Ramsey, 528 F.Supp.2d 1058, 1069 (S.D. Cal. 2007) (emphasis added); Beagle v. Schwarzenneger,
15   107 F.Supp.3d 1056, 1072 (E.D. Cal. 2014) (same); Robinson v. Alameda County, 875 F.Supp.2d
16   1029, 1043 (N.D. Cal. 2012); Karim-Panahi, 839 F. 2d at 627 (9th Cir. 1988) (concluding “district
17   court properly dismissed the state law tort claims…[when the] complaint fail[ed] to allege
18   compliance with California tort claim procedures.”)
19           Here, Mr. Ujiri did not submit a tort claim to Alameda County before filing his
20   counterclaims. He thus does not purport to have done so. See generally Counterclaim. The absence
21   of this requisite allegation renders his three California law-based counterclaims (assault, battery,
22   and intentional infliction of emotional distress) unsustainable as a matter of law. See, e.g., Karim-
23   Panahi, 839 F. 2d at 627.
24
     V. Qualified Immunity Bars the Fourth Amendment Claim Because Clearly Established Law
25         Did Not Place the Challenged Conduct’s Unconstitutionality “Beyond Debate”
26   A.      Governing Law
27           The doctrine of qualified immunity shields public officials against claims of alleged rights
28   violations when their conduct does not violate “clearly established law.” See, e.g., White v. Pauly,


     Strickland, et al., v. Ujiri, et al..                                      Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss             5
               Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 6 of 10




 1   137 S. Ct. 548, 551 (2017) (per curiam). The doctrine “protects all but the plainly incompetent or
 2   those who knowingly violate the law.” Id. at 551.
 3           “The purpose of this doctrine is to recognize that holding officials liable for reasonable
 4   mistakes might unnecessarily paralyze their ability to make difficult decisions in challenging
 5   situations, thus disrupting the effective performance of their public duties.” Mueller v. Auker, 576
 6   F.3d 979, 993 (9th Cir. 2009). The doctrine thus takes into account the real world demands to
 7   which officials are subject, and seeks to allow them to act “swiftly and firmly” in situations in
 8   which the rules governing their actions are often “voluminous, ambiguous, and contradictory.” Id.
 9           Qualified immunity “is an immunity from suit rather than a mere defense to liability.” See,
10   e.g., Chavez v. Robinson, 817 F.3d 1162, 1168 (9th Cir. 2016). The Supreme Court thus repeatedly
11   has stressed the importance of resolving qualified immunity “at the earliest possible stage in
12   litigation.” Morales v. Fry, 873 F.3d 817, 822 (9th Cir. 2017).
13           Under the qualified immunity analysis, it is the plaintiff’s burden to show both that a right
14   was violated, and that the right was “clearly established” at the time. See, e.g., Isayeva v.
15   Sacramento Sheriff’s Dept., 872 F.3d 938, 946 (9th Cir. 2017).
16           The “clearly established inquiry” is “a question of law that only a judge can decide.”
17   Rodriguez v. County of Los Angeles, 891 F.3d 776 (9th Cir. 2018). In so doing, judges must be
18   mindful that the Supreme Court “has repeatedly told courts ... not to define clearly established law
19
     at a high level of generality.” Kisela v. Hughes, 584 U.S. __, 138 S.Ct. 1148, 1153 (2018).
20
     Otherwise, plaintiffs would be able to create “virtually unqualified liability” by alleging violation
21
     of abstract rights. Anderson v. Creighton, 483 U.S. 635, 639 (1987).
22
             A right is not “clearly established” for qualified immunity purposes unless its contours are
23
     so clear that “every reasonable official would have understood that what he is doing violates that
24
     right.” Mullenix v. Luna, 577 U.S. __, 136 S. Ct. 305, 308 (2015) (per curiam) (emphasis added,
25
     quotation marks omitted). Qualified immunity thus forecloses suit unless preexisting, controlling
26
     case law “squarely governs” the particular facts at issue, and the unconstitutionality of an official’s
27
     conduct “follow[s] immediately” from it. Mullenix, 136 S. Ct. at 309, 311; see also Kisela, 138
28
     S.Ct at 1153; Anderson, 483 U.S. at 640 (inquiry must be “particularized” to the facts of the case).

     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss             6
               Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 7 of 10




 1   “Specificity is especially important in the Fourth Amendment context, where the Court has
 2   recognized that it is sometimes difficult for an officer to determine how the relevant legal doctrine
 3   [e.g.,] excessive force, will apply to the factual situation the officer confronts.” Mullenix, 136 S.
 4   Ct. at 308.
 5           In other words, preexisting precedent must have “placed beyond debate the
 6   unconstitutionality of” the official’s actions, as those actions unfolded in the specific context of the
 7   case at hand. Taylor v. Barkes, 135 S. Ct. at 2044 (emphasis added). “To deny immunity, [courts
 8   therefore] must conclude that every reasonable official would have understood, beyond debate,
 9   that the conduct was a violation of a constitutional right.” Martinez v. City of Clovis, 943 F.3d
10   1260, 1275 (9th Cir. 2019) (emphasis added). And the rule is that courts may not do so unless there
11   exists a prior case “where an officer acting under similar circumstances ... was held to have
12   violated [a constitutional right].” White v. Pauly, 580 U.S. __ 137 S. Ct. 548, 552 (2017).
13   B.      Absence of Facts “Plausibly” Evincing Any Excessive Force
14           It often is challenging to establish the absence of a rights violation via a motion to dismiss
15   because factual allegations generally must be viewed in the claimant’s favor. But, thankfully, Mr.
16   Ujiri here has provided abundant video that confirms his notion of excessive force is not
17   “plausible.” Cf. Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th Cir. 2014) (facts “must plausibly
18   suggest an entitlement to relief”); Sumner Peck Ranch v. Bureau of Recl., 823 F. Supp. 715, 720
19   (E.D. Cal. 1993) (claimant’s allegations appropriately disregarded when “contradicted by facts
20   established by exhibits to the complaint.”); Gonzalez v. Planned Parenthood of Los Angeles, 759
21   F.3d 1112, 1115 (9th Cir. 2014) (same).
22           Under the Fourth Amendment, whether force is constitutionally excessive pivots on
23   whether it is “objectively reasonable” under the circumstances. Graham v. Connor, 490 U.S. 386,
24   397 (1989). Officers “need not avail themselves of the least intrusive means of responding and
25   need only act within that range of conduct we identify as reasonable.” Billington v. Smith, 292 F.3d
26   1177, 1188 (9th Cir. 2002).
27           Assessing objective reasonableness requires a balancing of the allegedly excessive force’s
28   nature and quality against the countervailing governmental interests. Id. The balancing must take


     Strickland, et al., v. Ujiri, et al..                                        Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss              7
               Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 8 of 10




 1   into account that law enforcement officers “are often forced to make split-second judgments – in
 2   circumstances that are tense, uncertain, and rapidly evolving – about the amount of force that is
 3   necessary in a particular situation. Id. at 396-97; see also id. (“Not every push or shove, even if it
 4   may later seem unnecessary in the peace of a judge’s chambers violates the Fourth Amendment.”)
 5   This balancing also must be made “from the perspective of a reasonable officer on the scene” and
 6   not “with the 20/20 vision of hindsight.” Id. at 396.
 7           Here, the video confirms that Deputy Strickland was faced with an individual:
 8       1. who initially was displaying no credentials whatsoever as he approached the secured court
 9           area,
10       2. who ignored the private security official’s request to show credentials,
11       3. who disregarded Deputy Strickland pointing to the private security official,
12       4. who disregarded Deputy Strickland’s repeated instructions to show his credentials to the
13           private security official, and
14       5. who swatted Deputy Strickland’s hand away and tried to barge past when Deputy
15           Strickland tried to gently direct him back to the private security official by grabbing his
16           elbow.
17   In other words, this was an individual who actively resisted multiple efforts to investigate his right
18   to court access. And, as is self-evident from the video, had Deputy Strickland not employed force,
19   he would have risked having the suspect not only trespass onto the court, he would have risked the
20   suspect quickly getting lost amid the growing crowd of folks authorized to be on the court, and
21   potentially committing any number of possibly serious crimes. After all, this was a high-profile
22   sporting event, which entailed a risk of crimes ranging from vandalism to assaults on players (e.g.,
23   the 1993 fan’s stabbing of tennis great Monica Seles), assaults on coaches (e.g., the 2002 assault of
24   Royals Coach Tom Gamboa by two fans), player-fan brawls (the 2004 brawl involving numerous
25   fans and players at the end of a Pistons-Pacers NBA game), and even mass murder or terrorism
26   (e.g., the mass murder of Israeli athletes by terrorists at the Munich Olympics). The same threats
27   persisted when Mr. Ujiri continued to attempt to barge past the second time, still without showing
28   his (invalid) credential, even after being shoved and ordered to back up.


     Strickland, et al., v. Ujiri, et al..                                       Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss             8
               Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 9 of 10




 1           Balanced against this is that the force Deputy Strickland employed after lesser methods
 2   proved futile was de minimis. Cf. Parker v. City of Los Angeles et al, No. 215CV04670SVWJEM,
 3   2016 WL 9153765, at *7 (C.D. Cal. June 22, 2016) (“a de minimis use of force is insufficient to
 4   support a claim of excessive force”). He did not punch or tackle Mr. Ujiri. He instead shoved Mr.
 5   Ujiri twice in the chest with open hands. Predictably, this caused no injury to the massive (6’4”)
 6   Mr. Ujiri, such that Mr. Ujiri promptly thereafter went to give an interview and celebrate. Cf.
 7   Felarca v. Brigeneau, 891 F.3d 809 (9th Cir. 2018) (“We may infer from the minor nature of a
 8   plaintiff’s injuries that the force applied was minimal.”)
 9   C.      The Absence Of Clearly Established Law On Point Necessitates Dismissal Regardless.
10           Even if we were to pretend excessive force occurred for argument’s sake, qualified
11   immunity still would mandate dismissal due to the stark absence of clearly established law from
12   which “every” reasonable deputy in Deputy Strickland’s particularized circumstances would have
13   concluded, beyond debate, that the force employed was unconstitutional. Cf. Brooks v. Clark
14   County, 828 F.3d 910, 920 (9th Cir. 2016) (reversing district court denial of qualified immunity at
15   motion to defense stage when law and facts appropriately deemed true were such that a reasonable
16   official could have considered the use of force reasonable; i.e., the force was not “indisputably
17   unconstitutional”).
18           Because no precedent “squarely governs” the “particularized” facts at issue here, Mr. Ujiri
19   cannot meet his burden of identifying any. As a matter of law, his inability to do so mandates
20   dismissal. See, e.g., Mullenix, 136 S.Ct. at 309, 311.
21                                              VI. Conclusion
22           Amendment could not salvage Mr. Ujiri’s state law counterclaims because he did not did
23   not submit a tort claim to the County, and thus in light of Rule 11 cannot allege compliance with
24   the claim presentation requirements.
25           Amendment likewise could not salvage Mr. Ujiri’s Fourth Amendment counterclaim
26   because: (1) his video exhibits confirm he cannot consistent with Rule 11 offer facts stating a
27   rights violation, and (2) the lingering stark absence of clearly established law placing beyond
28



     Strickland, et al., v. Ujiri, et al..                                    Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss             9
              Case 4:20-cv-00981-YGR Document 45 Filed 10/05/20 Page 10 of 10




 1   debate Deputy Strickland’s conduct’s ostensible unconstitutionality would foreclose further
 2   prosecution regardless.
 3           Consequently, Mr. Ujiri should be precluded from subjecting Deputy Strickland and the
 4   taxpayers who fund his defense to the burdens and expenses of continued litigation of his
 5   substantively untenable, procedurally impermissible, and immunity-barred counterclaims. The
 6   counterclaims should be dismissed with prejudice.
 7   Respectfully submitted:
 8   Dated: October 5, 2020                     LAW OFFICES OF MATTHEW M. GRIGG
 9

10                                              /s/ Matthew M. Grigg
                                                ________________________
11
                                                Matthew M. Grigg
12                                              Co-Counsel for Plaintiff/
                                                Counter-Defendant Alan Strickland
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     Strickland, et al., v. Ujiri, et al..                                Case No. 20-cv-000981-YGR
     Deputy Strickland’s Mot. To Dismiss          10
